ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kenneth M. Bottema committed the following professional misconduct. He neglected client matters, failed to communicate with a client, made false statements to a client and during a disciplinary *528investigation, and failed to cooperate with a disciplinary investigation, in violation of Minn. R. Prof. Conduct 1.3, 1.4, 8.1, and 8.4(c) — (d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
On October 23, 2012, we suspended respondent pursuant to Rule 12(c)(1), RLPR, after he could not be found in the state and the Director was unable to serve him with the petition for disciplinary action. In re Bottema, 823 N.W.2d 626, 626 (Minn. 2012). We provided that respondent had 1 year to move the court for vacation of the suspension order and for leave to answer the petition for disciplinary action and that failure to appear in this matter within 1 year would result in the allegations of the petition for disciplinary action being deemed admitted. Id.
On November 20, 2013, we deemed the allegations in the petition admitted after respondent failed to move the court for vacation of the suspension order. In re Bottema, No. A12-1421, Order at 1 (Minn, filed Nov. 20, 2013). We provided that respondent could file a memorandum showing cause why the court should not discipline him. Id. at 2. We also invited the parties to submit written proposals regarding the appropriate discipline to be imposed. Id.
Respondent did not file a memorandum in response to the order to show cause. He also did not file a written proposal regarding the appropriate discipline. The Director asks the court to impose an indefinite suspension and require respondent to petition for reinstatement.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Kenneth M. Bottema is indefinitely suspended from the practice of law. Respondent may petition for reinstatement pursuant to Rule 18(a) — (d), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT
/s/Alan C. Page
Associate Justice